Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-14-00668-CV

         WEST 17TH RESOURCES, LLC, Pamela Mika Wolf, and Thomas Mika,
                               Appellants

                                            v.

                      Lucian A. PAWELEK and Carleen J. Pawelek,
                                     Appellees

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 13-04-00087-CVK
                       Honorable Donna S. Rayes, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ordered that costs of this appeal are taxed against Appellants.

      SIGNED December 23, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice